DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542).
Regarding Claim 1, Baptist teaches a method, comprising: 
receiving, by a computing device, data for storage in a dispersed storage network (a slice [data] is received at step 1002 of Fig. 10, the dispersed storage network is shown on Fig. 1); 
writing, by the computing device, the data to a first location (step 1004 of Fig. 10); 
generating, by the computing device, a first pointer to the first location (the first pointer referred to as a “back pointer,” generated at step 1014 of Fig. 10); 
receiving, by the computing device, updated data that is an updated version of the data (step 1008 of Fig. 10, an updated/revision of the data is received); 
writing, by the computing device, the updated data to a second location (step 1010 of Fig. 10); 
generating, by the computing device, a second pointer to the second location (the second pointer referred to as a “modified bin pointer,” generated at step 1012); and 
deleting, by the computing device, the first pointer at a time after writing the updated data and generating the second pointer (the back pointer is deleted at step 1016 of Fig. 10);
and reclaiming disk space at the first location after deleting the first pointer (Paragraph 0042 space is reclaimed, and Baptist further teaches deleting the first pointer at step 1016 of Fig. 10, and there are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer, in step 1014 of Fig. 10, would point to reclaimed/empty data and not the original slice as shown in Fig. 9E of Baptist).
However, the cited prior art does not explicitly teach wherein the second pointer is generated anew and is not a modification of an existing pointer.
Dhuse teaches generating a second pointer, wherein the pointer is generated anew and is not a modification of an existing pointer (step 1440 of Fig. 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have generated a new pointer instead of modifying an existing pointer in case the existing pointer is needed for other purposes.

Regarding Claim 5, the cited prior art teaches the method of claim 1, wherein the computing device is one of plural dispersed storage units in the dispersed storage network (shown on Fig. 1).
Regarding Claim 6, the cited prior art teaches the method of claim 5, wherein the data comprises an encoded data slice received by the one of the plural dispersed storage units from one of plural dispersed storage processing units in the dispersed storage network (step 1002 of Fig. 10, encoded as shown on Fig. 3).
Regarding Claim 7, the cited prior art teaches the method of claim 5, wherein: the one of the plural dispersed storage units comprises data storage that comprises at least one drive (storage unit 36 of Fig. 1); the one of plural dispersed storage units uses Zone Slice Storage (ZSS) (the zones corresponding to bins, shown on Fig. 9A); and the first location and the second location are in respective ZSS zones of the at least one drive of the data storage (shown on memory device 922 of Fig. 9C).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse and Madhavarapu et al (US 9,785,510).
Regarding Claim 2, the cited prior art teaches the method of claim 1, but does not explicitly teach determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data.
Madhavarapu teaches determining updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data (claim 1, “write requests for the data are considered durable when received and acknowledged at a write quorum threshold number of storage nodes of the plurality of storage nodes”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the threshold of Madhavarapu in the cited prior art in order to ensure data is safeguarded against failure of storage systems.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse and Aharonov et al (US 2009/0112823).
Regarding Claim 3, the cited prior art teaches the method of claim 2, wherein the deleting is performed in response to the determining the updated data is durable (step 1016 of Fig. 10), but does not explicitly teach creating a data structure that defines a virtual link between the first pointer and second pointer, wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first pointer; and maintaining the virtual link until the first pointer is deleted.
Aharanov teaches creating a data structure that defines a virtual link (virtual link corresponding to the arrows linking top-level block 58 and 58’ of Fig. 5) between a first pointer and second pointer (each top-level block contains at least one pointer 64 as shown on Fig. 3), wherein the virtual link is usable to recover the data in the event of a system crash that occurs prior to the deleting the first pointer (“if a write failure [system crash] occurs before step 80 has been completed, controller 32 will revert automatically upon recovery to the unchanged versions of the top-level and lower-level blocks that were valid before the failure,” Paragraph 0047); and maintaining the virtual link until the first pointer is deleted (step 82 of Fig. 4, Paragraph 0051).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the data structure of Aharanov in the cited prior art in order to avoid data loss in the event of a system failure.
Regarding Claim 4, the cited prior art teaches the method of claim 1, wherein the first pointer and the second pointer are different pointers that exist concurrently for an amount of time (steps 1012 and 1014 of Fig. 10), but does not explicitly teach wherein the first pointer is generated prior to the receiving the updated data.
Aharanov teaches creating a first pointer (at top level block 58 of Fig. 3), prior to receiving updated data, at which point a new top level bock with a second pointer is created (Paragraph 0047).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the pointers of Aharanov in the cited prior art in order to avoid data loss in the event of a system failure (Paragraph 0047 of Aharanov).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Dhuse and Malina (US 8,699,159).
Regarding Claim 8, the cited prior art teaches the method of claim 5, wherein the first pointer and the second pointer each comprise a respective metadata reference that includes: information about the data storage (information corresponding to whether the zone is a “main” or “back” pointer, shown on Fig. 9C); and a location within the respective ZSS zone (shown as the arrow of Fig. 9C).
However, the cited prior art does not explicitly teach an identifier of the respective ZSS zone.
Malina teaches an identifier of a zone (C5 L54-61).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the zone identifier of Malina in the cited prior art in order to easily locate data.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Dhuse and Brockie (US 10,360,928).
Regarding Claim 10, the cited prior art teaches the method of claim 9, but does not explicitly teach wherein the reclaiming comprises a compaction process that the computing device performs in response to determining that a zone containing the first location reaches a threshold for compaction.
Brockie teaches a compaction process that the computing device performs in response to determining that a zone containing the first location reaches a threshold for compaction (C5 L9-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compaction of Brockie in the cited prior art in order to free up space for more data.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Jo et al (US 10,754,574), and Brockie (US 10,360,928).
Claim 11 is the computer program product containing limitations similar to the method of claim 1, and is rejected under similar rationale.  In addition, Claim 11 further recites writing data to a first location, wherein the first location is a first zone of at least one shingled Magnetic Recording (SMR) drive; and writing updated data to a second location, wherein the second location is a second zone of the at least one SMR drive, which is not taught by the cited prior art.
Jo teaches writing data to a first location, wherein the first location is a first zone of at least one shingled Magnetic Recording (SMR) drive; and writing updated data to a second location, wherein the second location is a second zone of the at least one SMR drive (C9 L10-33).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the SMR of Jo in the cited prior art in order to take advantage of the high capacity of an SMR drive.
Claim 11 further recites reclaiming disk space when determining that a zone reaches a threshold for compaction, which is not taught by the cited prior art.
Brockie teaches a compaction process that the computing device performs in response to determining that a zone containing the first location reaches a threshold for compaction (C5 L9-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compaction of Brockie in the cited prior art in order to free up space for more data.

Claim 14 is the computer program product containing limitations corresponding to the method of claim 6, and is rejected under similar rationale.
Claim 15 is the computer program product containing limitations corresponding to the method of claim 7, and is rejected under similar rationale.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Jo et al (US 10,754,574), Brokie, and Aharonov et al (US 2009/0112823).
Claim 12 is the computer program product containing limitations corresponding to the method of claim 3, and is rejected under similar rationale.
Claim 13 is the computer program product containing limitations corresponding to the method of claim 4, and is rejected under similar rationale.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Jo et al (US 10,754,574), Brockie, Malina, and Smith et al (US 2017/0185312).
Regarding Claim 16 is the computer program product corresponding to the method of claim 8, further comprising a location within the respective ZSS zone (shown as the arrow of Fig. 9C).
However, the cited prior art does not explicitly teach an identifier of the respective ZSS zone.
Malina teaches an identifier of a zone (C5 L54-61).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the zone identifier of Malina in the cited prior art in order to easily locate data.
Further, the cited prior art does not explicitly teach a name of at least one SMR drive.
Smith teaches a name (“disk identifier,” Paragraph 0016) of at least one SMR drive (Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the name of at least one SMR drive, as taught by Smith, in the cited prior art in order to keep track of data for separate SMR disks.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542) and Brockie (US 10,360,928).
Regarding Claim 18, Baptist teaches a system for performing I/O optimization in a Zone Slice Storage (ZSS) system, the system comprising: 
a dispersed storage unit (AOSD of Fig. 9A, corresponding to storage unit 36 of Fig. 1, Paragraph 0039) in a dispersed storage network (shown on Fig. 1), the dispersed storage unit comprising a processor (computing core 26), a computer readable memory (RAM 920 of Fig. 9A), one or more computer readable storage media (memory device 922 of Fig. 9A), and program instructions collectively stored on the one or more computer readable storage media for execution by the processor, wherein execution of the program instructions cause the dispersed storage unit to update a current version of data with an updated version of the data by: 
generating a first metadata reference to a first storage location containing the current version of data (the first pointer referred to as a “back pointer,” generated at step 1014 of Fig. 10); 
during a persist phase, generating a second metadata reference to a second storage location containing the updated version of the data (the second pointer referred to as a “modified bin pointer,” generated at step 1012); and 
in a finalize phase, deleting the first metadata reference (the back pointer is deleted at step 1016 of Fig. 10); and
	reclaim disk space at the first storage location after deleting the first metadata reference and reclaiming disk space at the first location after deleting the first pointer (Paragraph 0042 space is reclaimed, and Baptist further teaches deleting the first pointer at step 1016 of Fig. 10, and there are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer, in step 1014 of Fig. 10, would point to reclaimed/empty data and not the original slice as shown in Fig. 9E of Baptist).
However, the cited prior art does not explicitly teach wherein the metadata reference is generated anew and is not a modification of an existing metadata reference.
Dhuse teaches generating a second pointer (metadata reference), wherein the metadata reference is generated anew and is not a modification of an existing metadata reference (step 1440 of Fig. 14).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have generated a new pointer instead of modifying an existing pointer in case the existing pointer is needed for other purposes.
However, the cited prior art does not explicitly teach wherein the reclaiming is performed in response to determining that a zone containing the first storage location reaches a threshold compaction.
Brockie teaches wherein reclaiming is performed in response to determining that a zone containing the first storage location reaches a threshold compaction (C5 L9-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the compaction of Brockie in the cited prior art in order to free up space for more data.

Regarding Claim 19, the cited prior art teaches he system of claim 18, wherein the program instructions cause the dispersed storage unit to maintain the first metadata reference and the second metadata reference concurrently for an amount of time during the persist phase  (steps 1012 and 1014 of Fig. 10). 
Regarding Claim 20, the cited prior art teaches the system of claim 19, wherein: the dispersed storage unit comprises data storage that comprises at least one drive (storage unit 36 of Fig. 1); the dispersed storage unit uses ZSS (the zones corresponding to bins, shown on Fig. 9A); and the first storage location and the second storage location are in respective ZSS zones of the at least one drive of the data storage (shown on memory device 922 of Fig. 9C).
Regarding Claim 21, the cited prior art teaches the system of claim 18, wherein the deleting the first metadata reference is preformed in response to determining the updated version of the data is durable (the data is considered “durable” when the write is finalized, step 1016 of Fig. 10).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 2018/0239546) in view of Dhuse et al (US 2017/0371542), Brockie (US 10,360,928) and Madhavarapu et al (US 9,785,510).
Regarding Claim 22, the cited prior art teaches the method of claim 18, but does not explicitly teach determining the updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data.
Madhavarapu teaches determining updated data is durable, wherein the determining the updated data is durable comprises determining a write threshold is achieved for the updated data (claim 1, “write requests for the data are considered durable when received and acknowledged at a write quorum threshold number of storage nodes of the plurality of storage nodes”).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the threshold of Madhavarapu in the cited prior art in order to ensure data is safeguarded against failure of storage systems.
.
ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
	Applicant's arguments/amendments with respect to the double patenting rejections of claims 1-20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

Rejections - USC 112
	Applicant's arguments/amendments with respect to claims 18-20 have been considered and have overcome the Examiner’s prior rejections and thus are withdrawn.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103

	Regarding Claim 1:
	Applicant argues on page 13-14 of the submitted remarks that “Baptist does not describe reclaiming disk space at the first location after deleting the first pointer.” 
	The examiner believes this limitation remains obvious in light of Baptist in view of Dhuse. 
	Baptist recites reclaiming space during a cleanup routine (Paragraph 0042). Baptist further teaches deleting the first pointer at step 1016 of Fig. 10. There are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer (in step 1014 of Fig. 10) would point to reclaimed/empty data and not the original slice as shown in Fig. 9E of Baptist. 
	Therefore, the examiner believes claim 1 is obvious over the cited prior art of record.

	Regarding Claim 2:
	Applicant argues on pages 14-15 of the submitted remarks that the cited prior art does not teach claim 2 as amended.  This argument has been considered and is persuasive.  Thus, the prior rejection has been withdrawn.  However, a new rejection has been made as noted above.

	Regarding Claims 11 and 18:
	Applicant argues on pages 15-16 of the submitted remarks that “None of the applied art teaches reclaim disk space at a first location after deleting a first pointer.” 
	Similar to the argument regarding claim 1, the examiner believes this limitation remains obvious in view of the cited prior art of record. 
	Baptist recites reclaiming space during a cleanup routine (Paragraph 0042). Baptist further teaches deleting the first pointer at step 1016 of Fig. 10. There are only two options as to when the reclaim operation of Paragraph 0042 may be performed: after step 1016 or before step 1016. The examiner believes one would expect the routine of Fig. 10 to finish before performing other routines, such as a cleanup routine to reclaim data at the first location — otherwise, the back pointer is useless, as the first location designated by the back pointer (in step 1014 of Fig. 10) would point to reclaimed/empty data and not the original slice as shown in
Fig. 9E of Baptist. 
	Brokie is merely used to show it would be obvious to run a cleanup when a zone reaches a threshold for compaction. Therefore, the examiner believes claims 11 and 18 are obvious over the cited prior art of record.

STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-8, 10-16, and 18-22 have been rejected.
      DIRECTION OF FUTURE CORRESPONDENCE 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135